Case 1:20-cv-25153-RNS Document 17 Entered on FLSD Docket 02/08/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

   Townhouse Hotel, LLC, Appellant,       )
                                          )
   v.                                     )          Bankruptcy Appeal
                                          )      Case No. 20-25153-Civ-Scola
   Universal Investments Unlimited,       )
   Inc., Appellee.
                   Order Denying Motion for Reconsideration
         Appellant Townhouse Hotel, LLC asks the Court to reconsider its order
  denying its request for a stay of proceedings pending its appeal. (Appellant’s
  Mot. for Reconsideration, ECF No. 10.) The Court denied Townhouse’s motion
  for a stay because Townhouse failed to confer with opposing counsel, as
  required by the Local Rules, before filing its motion. (Orders, ECF Nos. 7, 9.)
  Townhouse now complains (1) the Court should not have denied its motion on
  procedural grounds; (2) denial of the motion would unduly penalize litigant
  Townhouse for counsel’s failure to comply with the Local Rules; and (3) it was
  reasonable for Townhouse’s counsel to assume that opposing counsel would
  object to the relief requested. (Appellant’s Mot. at 3–4.) The Court has reviewed
  the record and finds Townhouse’s arguments unavailing. The Court, therefore,
  denies Townhouse’s motion for reconsideration of the Court’s order denying its
  request for a stay pending its appeal (ECF No. 10).
         To begin with, reconsideration is appropriate only in very limited
  circumstances, such as where “the Court has patently misunderstood a party,
  where there is an intervening change in controlling law or the facts of a case, or
  where there is manifest injustice.” See Vila v. Padron, 2005 WL 6104075, at *1
  (S.D. Fla. Mar. 31, 2005) (Altonaga, J.). Townhouse has not convinced the
  Court of the existence of any of these grounds.
         First, Rule 7.1(a)(3) itself grants the Court the authority to deny a motion
  when counsel fails to comply with his conferral obligations. L.R. 7.1(a)(3)
  (“Failure to comply with the requirements of this Local Rule may be cause for
  the Court to . . . deny the motion.”). Second, denying the motion would not
  unduly penalize Townhouse because its counsel has failed to persuade the
  Court that the motion would have, in any event, have been granted. The Court
  agrees with Appellee Universal Investments Unlimited, Inc. (Appellee’s Resp.,
  ECF No. 11) and finds Townhouse’s motion (1) does not demonstrate a
  likelihood of success on the merits, (2) does not persuade that it will suffer
  irreparable harm without a stay, (3) fails to establish that Universal will not
Case 1:20-cv-25153-RNS Document 17 Entered on FLSD Docket 02/08/2021 Page 2 of 2




  suffer substantial injury if proceedings are stayed, and (4) fails to show that a
  stay will serve the public interest. Finally, third, contrary to counsel’s reliance
  on his assumption that Universal was unlikely, anyway, to agree to the
  requested relief, “Local Rule 7.1 does not contain a futility exception.” Whatley
  v. World Fuel Services Corp., 20-20993-MC, 2020 WL 4818924, at *4 (S.D. Fla.
  Aug. 19, 2020) (Torres, Mag. J.). The Rule specifically exempts certain motions
  from the conferral requirement; a motion to stay is not one of them.
         Accordingly, for the foregoing reasons, the Court denies Townhouse’s
  motion for reconsideration (ECF No. 10.)
        Done and ordered in Miami, Florida, on February 5, 2021.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
